


Exhibit 10.17

 

JANUS CAPITAL GROUP INC.

 

OUTSIDE DIRECTOR COMPENSATION PROGRAM

 

Annual Board Cash Retainer

 

$

100,000

 

 

 

 

 

Annual Board Stock Retainer Grant

 

$

100,000

 

 

 

 

 

Annual Committee Cash Retainer (per Committee)

 

$

10,000

 

 

 

 

 

Additional Annual Cash Retainer for Audit Committee Chair

 

$

25,000

 

 

 

 

 

Additional Annual Cash Retainer for Compensation Committee Chair, Nominating and
Corporate Governance Committee Chair

 

$

15,000

 

 

 

 

 

Non-Executive Chairman Additional Annual Cash Retainer

 

 

 

(payable in equal quarterly installments on May 1, July 1, October 1 and
January 1)

 

$

125,000

 

 

Notes:

 

1.             All amounts are subject to proration if director joins after
commencement of fiscal year. The fiscal year begins May 1 (after Annual
Shareholders’ Meeting).  All compensation may be deferred at the election of a
director under the Company’s Directors Deferred Fee Plan.  Equity awards are
deferred in the form of restricted stock units.

2.             The amounts above were approved at the January 26, 2015
Compensation Committee.

 

--------------------------------------------------------------------------------
